Title: To Thomas Jefferson from John Barnes, 24 August 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
Geo: Town 24th. Augt 1801—
Mr Andrews after two Messages—sent his Assistant to inform me, the ornaments were securely packed up. in one large Case & 3. middle size Boxes. I prevailed with him to go with them—that very Eveng. (Friday.) or early next morning from the point—to Alexandria in order—if possible—to meet Mr. Wanscher who perhaps had not yet left that port, or—in Case he had left it, to see them shipped on board: the 1st. vessel bound to Norfolk or Richmond. I made out two Bills Lading for that purpose—and addressed them, to Messrs. G. & J. leaving the Blank parts to be filled up—for the Vessel & masters names—to return me One of them—and to make his report to me immediately—on his return to Town—I have not yet seen him.—On the 18th Inst. Messrs: G. & J. advised me of their having rec’d on that day from, the James River Canal Compy. Principal £74.5 with Int. on 1st July £2.4.1. is £76.9.1. Virg. Cury. equal to $254.85 on Mr Shorts a/c. subject to my order—if then you should have Occasion for this sum at Richmond—you will please make use of it—and I have only to debit your a/c. therefor—
—If nothing extra should intervene I purpose setting out for Philada. abt. the middle Sept. expect to be—absent from G: Town abt. 12 days: in which Case—I shall leave in Columbia Bank, $1000. at least—subject—to your Orders on me—here—as usual. of which Mr Hanson shall have previous Notice—to take up for me as well—Mr Rapin—or Mr LeMaire & Mr Dougherty—be supplied—with Cash—as usual:—and possibly something may Occur to you, that I could Attend too while at Philadelphia respecting your Carriage—or Portrait. whatever it may be. your letters to my address here—or at Philada. will be readily recd. there, via Post Office—at all events,—I shall not set out, before I am favd. with an Ans. to this.
—I shall inquire minutely into the prices of Stocks. particular 6 pts. late deferred—if not to make an Aditional purchase of $2000—in the Name of Wm. Short Esqr. whose last $1500—8 pts. is now transferred too—(heretofore in my name.)
I most ardently wish sir—you would suffer me to make the purchases—on your Own a/c every two or 3,000.00 at most—it would Accumulate—a handsome Principal—in a few years—or, should this scale—be thought—too large, even one half would produce a—very desireable sum:—you will I hope pardon me for the liberty I have taken in making you any such proposition—but the present Occurrence—struck me too forcibly,—not to risque—the Mentioning of it here—
excuse—and Believe me to be, sir most Respectfully—your Obedt. hb Sevt:
John Barnes
PS. I wrote immediately on recpt. of your favr. 14 recd the 18th—to Mr Wanscher then at Alexandria to see after the bbl of loaf sugar & Coffee (instead of P. Paris.) which I hope will correct the mistake—
